Exhibit 10.3


NEWELL BRANDS INC.


MANAGEMENT BONUS PLAN


THIS MANAGEMENT BONUS PLAN (this “Plan”) of Newell Brands Inc., a Delaware
corporation (“Newell”), is adopted for the benefit of the eligible employees
described herein, effective as of January 1, 2017.


WITNESSETH:


WHEREAS, the Board of Directors of Newell desires to adopt an incentive bonus
plan pursuant to which Newell may award bonuses that are intended to constitute
qualified performance-based compensation within the meaning of Section 162(m) of
the Code (as defined below); and


WHEREAS, the Board of Directors of Newell accordingly has approved this Plan as
set forth herein.


NOW, THEREFORE, Newell hereby establishes the Plan as set forth below.
1.STATEMENT OF PURPOSE
1.1    Statement of Purpose. The purpose of the Plan is to encourage the
creation of shareholder value by establishing a direct link between the
achievement of designated Corporate Performance Objectives (as defined below)
and the incentive compensation of Participants in the Plan. Participants
contribute to the success of Newell and its Affiliates (as defined below)
through the application of their skills and experience in fulfilling the
responsibilities associated with their positions. Newell and its Affiliates
desire to benefit from the contributions of the Participants and to provide an
incentive bonus plan that encourages the sustained creation of shareholder
value.
2.    DEFINITIONS
2.1    Definitions. Capitalized terms used in the Plan shall have the following
meanings:
“Affiliate” means any entity that is part of a controlled group of corporations
or is under common control with Newell within the meaning of Code Sections
1563(a), 414(b) or 414(c), except that, in making any such determination, fifty
percent (50%) shall be substituted for eighty percent (80%) each place it
appears under such Code Sections and related regulations.
“Aggregate Corporate Performance Bonus Multiplier” means the percentage(s) from
zero percent (0%) to two hundred percent (200%) that applies to determine (i)
the Participant's Maximum Bonus Award for the Bonus Period and (ii) the
Participant's Preliminary Bonus Award for the Bonus Period and corresponds to
the Corporate Performance Objective(s) and/or level(s) of Corporate Performance
Objective(s) that must be achieved during the Bonus Period to calculate the
Participant’s Bonus Award. The Committee shall establish how the Aggregate
Corporate Performance Bonus Multiplier shall be determined for purposes of
determining the Participant’s Maximum Bonus Award and the Participant’s
Preliminary Bonus Award. The Aggregate Corporate


 

--------------------------------------------------------------------------------




Performance Bonus Multiplier for determining the Participant’s Maximum Bonus
Award shall not be based on the same Corporate Performance Objective(s) and/or
level(s) of Corporate Performance Objective(s) as those to be used to determine
the Aggregate Corporate Performance Bonus Multiplier for determining the
Participant’s Preliminary Bonus Award. If the Aggregate Corporate Performance
Bonus Multiplier is to be determined based on the achievement of a single level
of a Corporate Performance Objective, the Aggregate Corporate Performance Bonus
Multiplier shall be the same as the Corporate Performance Bonus Multiplier
assigned to that single level of Corporate Performance Objective for the Bonus
Period. If the Aggregate Corporate Performance Bonus Multiplier is to be
determined based on the achievement of more than one Corporate Performance
Objective or more than one level of Corporate Performance Objective, the
Aggregate Corporate Performance Bonus Multiplier shall equal the sum of those
percentages determined by multiplying (i) the Corporate Performance Bonus
Multiplier assigned to each separate Corporate Performance Objective or level of
Corporate Performance Objective for the Bonus Period by (ii) the Weighting
Percentage assigned to that separate Corporate Performance Objective or level of
Corporate Performance Objective.
“Beneficiary” means the person or persons designated in writing by the
Participant to be the Participant’s Beneficiary. Such designation shall be made
in writing by the Participant in the manner prescribed by the Committee. The
Participant may change or revoke such designation at any time, only if such
change or revocation is made in writing in the manner prescribed by the
Committee. If, at the time of the Participant’s death, no Beneficiary has been
designated or the designated Beneficiary predeceases the Participant, the
Participant’s Beneficiary for purposes of the Plan will be (i) the Participant’s
spouse, (ii) if there is no spouse, the Participant’s children, including
legally adopted children, in equal shares per stirpes, and (iii) if there is no
spouse nor children, the Participant’s estate.
“Bonus Award” means the bonus amount to be paid to the Participant for the Bonus
Period, which shall equal (i) for each Participant who is a Covered Employee,
the lesser of (A) the Participant's Maximum Bonus Award for the Bonus Period and
(B) the Participant's Preliminary Bonus Award for the Bonus Period, as such
Preliminary Bonus Award may be increased or decreased as the Committee in its
sole discretion shall determine based on individual performance or such other
factors as the Committee determines to be appropriate, and (ii) for each
Participant who is not a Covered Employee, the Participant's Preliminary Bonus
Award for the Bonus Period, as such Preliminary Bonus Award may be increased or
decreased as the Committee in its sole discretion shall determine based on
individual performance or such other factors as the Committee determines to be
appropriate.
“Bonus Period” means the period beginning January 1 and ending December 31 of
the calendar year, in respect of which the Corporate Performance Objectives are
measured and the Participants’ Bonus Awards, if any, are to be determined.
“Cause” means (i) the Participant’s willful engagement in misconduct in the
performance of Participant’s duties that causes material harm to Newell or any
of its Affiliates; (ii) the Participant’s conviction of a criminal violation
involving fraud or dishonesty or (iii) the Participant’s unsatisfactory
performance or conduct detrimental to Newell or any of its Affiliates, as
determined solely by the Committee. Without limiting the generality of the
foregoing, the following shall not constitute Cause under clauses (i) and (ii)
above: the failure by the Participant and/or Newell to


2

--------------------------------------------------------------------------------




attain financial or other business objectives; any personal or policy
disagreement between the Participant and Newell or any of its Affiliates or any
member of the Board of Directors of Newell; or any action taken by the
Participant in connection with Participant’s duties if the Participant has acted
in good faith and in a manner the Participant reasonably believed to be in, and
not opposed to, the best interest of Newell and its Affiliates and had no
reasonable cause to believe the Participant’s conduct was improper.
Notwithstanding anything herein to the contrary, in the event Newell or any
Affiliate terminates the employment of a Participant for Cause, as defined in
clauses (i) and (ii) only, Newell or the Affiliate shall give the Participant at
least thirty (30) days’ prior written notice specifying in detail the reason or
reasons for the Participant’s termination.
“CEO” means the Chief Executive Officer of Newell.
“Change in Control” means the occurrence of any of the following events:
(i)    any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity (other than Newell or a trustee or
other fiduciary holding securities under an employee benefit plan of Newell or
an Affiliate), or any syndicate or group deemed to be a person under Section
14(d)(2) of the Exchange Act, is or becomes the “beneficial owner” (as defined
in Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
directly or indirectly, of securities of Newell representing twenty-five percent
(25%) or more of the combined voting power of Newell’s then outstanding
securities entitled to vote generally in the election of directors;
(ii)    Newell is party to a merger, consolidation, reorganization or other
similar transaction with another corporation or other legal person unless,
following such transaction, more than fifty percent (50%) of the combined voting
power of the outstanding securities of the surviving, resulting or acquiring
corporation or person or its parent entity entitled to vote generally in the
election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of Newell’s outstanding
securities entitled to vote generally in the election of directors immediately
prior to such transaction, in substantially the same proportions as their
ownership, immediately prior to such transaction, of Newell’s outstanding
securities entitled to vote generally in the election of directors;
(iii)    Newell sells all or substantially all of its business and/or assets to
another corporation or other legal person unless, following such sale, more than
fifty percent (50%) of the combined voting power of the outstanding securities
of the acquiring corporation or person or its parent entity entitled to vote
generally in the election of directors (or persons performing similar functions)
is then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners of Newell’s
outstanding securities entitled to vote generally in the election of directors
immediately prior to such sale, in substantially the same proportions as their
ownership, immediately prior to such sale, of Newell’s outstanding securities
entitled to vote generally in the election of directors; or
(iv)    during any period of two (2) consecutive years or less, individuals who
at the beginning of such period constituted the Board of Directors of Newell
(and any new directors, whose appointment or election to the Board of Directors
of Newell or nomination for election by Newell’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still


3

--------------------------------------------------------------------------------




in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was so approved) cease for any
reason to constitute a majority of the Board of Directors of Newell.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Organization Development and Compensation Committee of the
Board of Directors of Newell or a sub-committee of the Organization Development
and Compensation Committee of the Board of Directors of Newell, which in either
case will consist of two (2) or more persons, all of whom shall be “outside
directors” within the meaning of Section 162(m) of the Code, to the extent
necessary to permit Bonus Awards to be awarded under the Plan to qualify as
qualified performance-based compensation under Section 162(m) of the Code. The
Committee shall administer the Plan.
“Compensation” means the Participant’s actual base salary or wages earned during
the Bonus Period, excluding incentive payments, salary continuation, bonuses,
income from equity awards, stock options, restricted stock, restricted stock
units, deferred compensation, commissions, and any other forms of compensation
over and above the Participant’s actual base salary or wages earned during the
Bonus Period.
“Corporate Performance Bonus Multiplier” means the percentage(s) from zero
percent (0%) to two hundred percent (200%) that applies to each separate
Corporate Performance Objective or separate level of Corporate Performance
Objective used to determine (i) the Participant’s Maximum Bonus Award for the
Bonus Period, if any, and (ii) the Participant’s Preliminary Bonus Award for the
Bonus Period. The Committee shall establish the Corporate Performance Bonus
Multiplier that corresponds to each Corporate Performance Objective or different
level of Corporate Performance Objective that must be achieved during the Bonus
Period to calculate the Participant’s Bonus Award.
“Corporate Performance Objectives” means any of the business criteria with
respect to which Bonus Awards that are intended to constitute qualified
performance-based compensation within the meaning of Section 162(m) of the Code
under the Newell Rubbermaid Inc. 2013 Incentive Plan or any other such plan may
be based. The relevant measure of performance shall be determined in accordance
with the requirements of the Newell Rubbermaid Inc. 2013 Incentive Plan or other
such plan upon which the Bonus Awards are based. The Committee may appropriately
adjust the Corporate Performance Objectives as the Committee in its sole
discretion may determine is appropriate to the extent permitted under the Newell
Rubbermaid Inc. 2013 Incentive Plan or other plan upon which the Bonus Awards
are based. To the extent any such adjustments affect any Bonus Award, the intent
is that the adjustments shall be in a form that allows the Bonus Award to
continue to meet the requirements of Section 162(m) of the Code for
deductibility to the extent intended to constitute qualified performance-based
compensation. In case of Bonus Awards that are not intended to constitute
qualified performance-based compensation under Section 162(m) of the Code, the
Committee may establish Corporate Performance Objectives other than those set
forth in the Newell Rubbermaid Inc. 2013 Incentive Plan or other such plan on
which the Bonus Awards are to be based and provide for other calculations and
exclusions not set forth in such plans.
“Covered Employees” means the Employees or Participants, as applicable, (i) who
are the executive officers of Newell or any other Affiliate of Newell, as
defined under the Exchange Act and designated by the Board of Directors of
Newell and/or (ii) who are, or are expected to be, as


4

--------------------------------------------------------------------------------




of the last day of the Bonus Period, the CEO of Newell (or is acting in such
capacity) or one of the three (3) highest compensated officers of Newell (other
than the CEO or the Chief Financial Officer) or is otherwise one of the group of
“covered employees” as defined under Section 162(m) of the Code.
“Disability” has the same definition as under any employment or service
agreement between the Employer and the Participant or, if no such employment or
service agreement exists or if such employment or service agreement does not
contain any such definition, Disability means where the Participant is
“disabled” or has incurred a “disability” in accordance with the policies of the
Employer that employs the Participant in effect at the applicable time (not
counting any short-term disability).
“Distribution” means the payment of the Bonus Award under the Plan.
“Distribution Date” means the date on which the Distribution occurs.
“Effective Date” means January 1, 2017.
“Employee” means a common law employee of an Employer who is classified as
“exempt” on the Employer’s payroll, personnel or tax records. A common law
employee of an Employer only includes an individual who renders personal
services to the Employer and who, in accordance with the established payroll,
accounting and personnel policies of the Employer, is characterized by the
Employer as an “exempt” common law employee. An Employee does not include (i)
any person whom the Employer has identified on its payroll, personnel or tax
records as an independent contractor or (ii) any person who has acknowledged in
writing to the Employer that such person is an independent contractor, whether
or not in case of both (i) and (ii) a court, the Internal Revenue Service or any
other authority ultimately determines such classification to be correct or
incorrect as a matter of law or (iii) any person who is classified other than as
“exempt” on the Employer’s payroll, personnel or tax records.
“Employer” means Newell and any Affiliate of Newell who employs one or more
Employees.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Maximum Bonus Award” means the maximum Bonus Award which can be earned and paid
for the Bonus Period to a Participant who is a Covered Employee, which results
from multiplying the Participant’s Compensation for the Bonus Period by the
product of (i) the Participant’s Target Bonus Percentage and (ii) the
Participant’s relevant Aggregate Corporate Performance Bonus Multiplier. In no
event, however, may the amount of any Participant’s Maximum Bonus Award exceed
the maximum dollar limit for Bonus Awards that may be paid with respect to any
particular time period as set forth in the Newell Rubbermaid Inc. 2013 Incentive
Plan or any other such plan under which Bonus Awards that are intended to
constitute qualified performance-based compensation within the meaning of
Section 162(m) of the Code are to be based.
“Newell” means Newell Brands Inc., a Delaware corporation, and any successor
thereto.
“Participant” means an Employee of an Employer who is selected to participate in
the Plan.
“Plan” means this Newell Brands Inc. Management Bonus Plan, in its current form
and as it may be hereafter amended.


5

--------------------------------------------------------------------------------




“Preliminary Bonus Award” means the preliminary Bonus Award which can be earned
and paid for the Bonus Period to a Participant, which results from multiplying
the Participant’s Compensation for the Bonus Period by the product of (i) the
Participant’s Target Bonus Percentage and (ii) the Participant’s relevant
Aggregate Corporate Performance Bonus Multiplier. Notwithstanding the foregoing,
the Committee in its discretion may establish a different methodology from the
foregoing to determine the Participant’s Preliminary Bonus Award for the Bonus
Period. The Participant’s Preliminary Bonus Award may be increased or decreased
as the Committee in its sole discretion shall determine based on the
Participant’s individual performance or such other factors as the Committee
determines to be appropriate.
“Retirement” means the Participant's termination of employment with Newell and
its Affiliates without Cause on or after the date the Participant (i) has
attained age sixty (60) or (ii) has attained age fifty-five (55) and has ten
(10) or more Years of Service.
“Target Bonus Percentage” means, if applicable, the percentage of the
Participant’s Compensation that will be earned as a Bonus Award where the
Corporate Performance Objectives that are achieved for the Bonus Period result
in an Aggregate Corporate Performance Bonus Multiplier of one hundred percent
(100%). The Target Bonus Percentage for each Participant shall be established
consistent with the Participant’s position in the Employer’s compensation
structure.
“Weighting Percentage” means the percentage from one percent (1%) to one hundred
percent (100%) assigned by the Committee to each separate Corporate Performance
Objective or separate level of Corporate Performance Objective to be achieved to
determine the Participant's Maximum Bonus Award or Preliminary Bonus Award for
the Bonus Period. In no event may the sum of the Weighting Percentages assigned
to the Corporate Performance Objectives and levels of Corporate Performance
Objectives to be achieved for the Bonus Period to calculate the Participant’s
Maximum Bonus Award or the Participant’s Preliminary Bonus Award exceed one
hundred percent (100%) for either such determination.
“Years of Service” means the Participant's period of employment with Newell and
its Affiliates from Participant's most recent date of hire (including any
predecessor company or business acquired by Newell or any Affiliate, provided
the Participant was immediately employed by Newell or an Affiliate), determined
in fully completed years.
3.    ADMINISTRATION OF THE PLAN
3.1    Administration of the Plan. The Committee shall be the administrator of
the Plan and shall have full authority to formulate adjustments and make
interpretations under the Plan as it deems appropriate. The Committee in its
sole discretion may appoint one or more individuals who are not members of the
Board of Directors of Newell or the Committee to administer the Plan on its
behalf, except that the Committee remains responsible to approve all aspects of
the Plan that may affect Bonus Awards with respect to Covered Employees. The
Committee shall also be empowered to make any and all of the determinations not
herein specifically authorized which may be necessary or desirable for the
effective administration of the Plan. Any decision or interpretation of any
provision of this Plan adopted by the Committee or its appointees shall be
final, binding and conclusive on all parties. Benefits under this Plan shall be
paid only if the Committee or its appointee determines, in its sole discretion,
that the Participant or Beneficiary is entitled to them. None of


6

--------------------------------------------------------------------------------




the members of the Committee or its appointees shall be liable for any act done
or not done in good faith with respect to this Plan. Newell shall bear all
expenses of administering this Plan. It is Newell’s intention that, to the
extent Section 162(m) of the Code could operate to result in a loss of a
deduction to Newell or its Affiliates on any federal income tax return with
respect to any Bonus Awards to be paid under the Plan to any Covered Employees,
steps may be taken so that such Bonus Awards may constitute qualified
performance-based compensation within the meaning of Section 162(m) of the Code.
Notwithstanding the foregoing, the Plan permits the payment of Bonus Awards that
are not intended to constitute qualified performance-based compensation under
Section 162(m) of the Code.
4.    ELIGIBILITY
4.1    Establishing Participation. Each Employee whose position in the
Employer’s compensation structure entitles him or her to participate in the Plan
shall participate in the Plan for the applicable Bonus Period except that the
Committee must approve the Covered Employees who shall be entitled to
participate in the Plan for the Bonus Period. The Committee shall retain the
discretion to name as a Participant any otherwise-eligible Covered Employee or
Employee hired after the commencement of the Bonus Period and prior to October
1st of the Bonus Period. Covered Employees and Employees hired on or after
October 1st of the Bonus Period shall not be eligible to participate in the Plan
for that Bonus Period. Any Covered Employee or Employee promoted during the
Bonus Period may participate in the Plan in accordance with such Covered
Employee’s or Employee’s status for the relevant portion of the Bonus Period.
5.    AMOUNT OF BONUS AWARDS
5.1    Establishment of Bonuses.
(a)    Establishment of Maximum Bonus Awards for Covered Employees (the “Outer
Plan”). The Committee shall establish for each Participant who is a Covered
Employee the Participant’s (i) Target Bonus Percentage, (ii) the Corporate
Performance Objective(s) and level(s) of Corporate Performance Objectives that
must be achieved to determine the Participant’s Maximum Bonus Award, (iii) the
Corporate Performance Bonus Multiplier that will apply to each Corporate
Performance Objective or level of Corporate Performance Objective that will
apply to determine the Participant’s Maximum Bonus Award, (iv) the Aggregate
Corporate Performance Bonus Multiplier that will apply to determine the
Participant’s Maximum Bonus Award and (v) the Participant’s Maximum Bonus Award
(in dollars) for the Bonus Period.
(b)    Establishment of Preliminary Bonus Awards (the “Inner Plan”). The
Committee then shall establish, for each Participant, the Participant’s (i)
Target Bonus Percentage, if any, (ii) the Corporate Performance Objective(s) and
level(s) of Corporate Performance Objectives that must be achieved to determine
the Participant's Preliminary Bonus Award and (iii) the Aggregate Corporate
Performance Bonus Multiplier that will apply to determine the Participant's
Preliminary Bonus Award for the Bonus Period.
(c)    Time and Manner of Establishment. The Corporate Performance Objectives
and levels of Corporate Performance Objectives to be achieved must take into
account and be calculated with respect to the full accrual and payment of the
Bonus Awards to be paid under the


7

--------------------------------------------------------------------------------




Plan. Each Participant’s (i) Target Bonus Percentage, (ii) Corporate Performance
Objective(s) and level(s) of Corporate Performance Objective to be achieved,
(iii) Corporate Performance Bonus Multiplier that corresponds to each Corporate
Performance Objective or level of Corporate Performance Objective to be achieved
and (iv) Aggregate Corporate Performance Bonus Multiplier must be established in
writing no later than the earlier of (i) ninety (90) days after the beginning of
the period of service to which they relate and (ii) before the lapse of
twenty-five percent (25%) of the period of service to which they relate; they
must be uncertain of achievement at the time they are established; and the
achievement of the Corporate Performance Objectives or levels of Corporate Bonus
Objectives must be determinable by a third party with knowledge of the relevant
facts. The Corporate Performance Objectives the Committee may designate shall be
those Corporate Performance Objectives with respect to which Awards (as defined
therein) that are intended to constitute qualified performance-based
compensation under Section 162(m) of the Code may be based under the Newell
Rubbermaid Inc. 2013 Incentive Plan, or other such plan under which the Bonus
Awards are to be paid. There will be separate levels of Corporate Performance
Objectives whenever the Corporate Performance Objectives are based upon
different organizational levels of Newell and its Affiliates. The Corporate
Performance Objectives and levels of Corporate Performance Objectives, however,
may not include solely the mere continued employment of the Participant,
although Bonus Awards may become payable contingent on the Participant’s
continued employment in addition to Corporate Performance Objectives or levels
of Corporate Performance Objectives. If there are separate Corporate Performance
Objectives and/or separate levels of Corporate Performance Objectives that will
apply to determine any aspect of a Participant’s Bonus Award, the Committee
shall assign the Corporate Performance Bonus Multiplier and Weighting Percentage
to be used for each separate Corporate Performance Objective and/or separate
level of Corporate Performance Objective, and the Participant's Aggregate
Corporate Performance Bonus Multiplier shall be the sum of the products of (A)
each Corporate Performance Bonus Multiplier assigned to the separate Corporate
Performance Objective or separate level of Corporate Performance Objective that
must be achieved for the Bonus Period multiplied by (B) the Weighting Percentage
the Committee assigned to that separate Corporate Performance Objective or
separate level of Corporate Performance Objective. To the extent actual
performance falls between two Corporate Performance Bonus Multipliers assigned
to the separate Corporate Performance Objective or separate level of Corporate
Performance Objective that must be achieved for the Bonus Period, the Corporate
Performance Bonus Multiplier for that Corporate Performance Objective or level
of Corporate Performance Objective shall be determined by straight line
interpolation between the two Corporate Performance Bonus Multipliers.
5.2    Calculation of Bonus Awards.
(a)    Timing of the Calculation. The calculations necessary to determine the
Bonus Awards for the Bonus Period shall be made no later than the fifteenth day
of the third month following the end of the Bonus Period for which the Bonus
Awards are to be calculated. Such calculation shall be carried out in accordance
with this Section 5.2.
(b)    Calculations. Following the end of the Bonus Period, the Maximum Bonus
Award for each Participant who is a Covered Employee, if any, shall be
calculated based on the performance achieved for the Bonus Period (the “Outer
Plan”). Following the end of the Bonus Period, each Participant’s Preliminary
Bonus, if any, also shall be calculated based on the


8

--------------------------------------------------------------------------------




performance achieved for the Bonus Period (the “Inner Plan”). The Participant’s
Bonus Award for the Bonus Period then shall be equal to (i) for each Participant
who is a Covered Employee, the lesser of (A) the Participant's Maximum Bonus
Award for the Bonus Period and (B) the Participant's Preliminary Bonus Award for
the Bonus Period, as such Preliminary Bonus Award may be increased or decreased
as the Committee in its sole discretion shall determine based on the
Participant’s individual performance or such other factors as the Committee
determines to be appropriate, and (ii) for each Participant who is not a Covered
Employee, the Participant's Preliminary Bonus Award for the Bonus Period, as
such Preliminary Bonus Award may be increased or decreased as the Committee in
its sole discretion shall determine based on individual performance or such
other factors as the Committee determines to be appropriate. Notwithstanding any
other provision of this Plan, the Committee shall not have any discretion to
increase the amount of a Participant’s Maximum Bonus Award, if any, for the
Bonus Period.
(c)    Written Determination. For purposes of the Bonus Awards, the Committee
shall certify in writing whether the Corporate Performance Objectives or levels
of Corporate Performance Objectives have been achieved. The Bonus Awards payable
under this Plan are intended to constitute Awards (as defined therein) under the
Newell Rubbermaid Inc. 2013 Incentive Plan or under any other plan under which
Bonus Awards intended to constitute qualified performance-based compensation
within the meaning of Section 162(m) of the Code may be based (as the Committee
shall designate). Accordingly, the Bonus Awards hereunder also will be subject
to the terms of the Newell Rubbermaid Inc. 2013 Incentive Plan or such other
plan, to the extent applicable, including without limitation with respect to the
maximum dollar amount of the Bonus Awards that may be paid to any Participant
with respect to any particular time period. Any Bonus Awards or portions thereof
that do not constitute Awards (as defined therein) under the Newell Rubbermaid
Inc. 2013 Incentive Plan or any other such plan shall be deemed separate Bonus
Awards that are granted under this Plan but outside of the Newell Rubbermaid
Inc. 2013 Incentive Plan or any other such plan.
6.    PAYMENT OF AWARDS
6.1    Eligibility for Payment. Except as otherwise set forth in Sections 7.1,
8.1 or 9.11 of this Plan or as the Committee may otherwise approve, Bonus Awards
shall not be paid to any Participant who is not employed by an Employer on the
last day of the Bonus Period with respect which the Bonus Award has been
determined, and a Participant who terminates employment with all Employers prior
to the last day of the applicable Bonus Period shall not be eligible to receive
any Distribution for (i) the Bonus Period that includes the date of such
termination of employment or (ii) any future Bonus Periods. Additionally,
notwithstanding any other provision of the Plan, no Bonus Awards shall be paid
to any Participant on and after the time the Participant is notified by the
Employer that the Participant's employment is to be terminated involuntarily for
Cause, whether the Bonus Award is payable with respect to any completed Bonus
Period, the Bonus Period in which the Participant's employment is terminated or
any future Bonus Period.
6.2    Timing of Payment. Any Distribution to be paid for a Bonus Period shall
be paid no later than the 15th day of the third month following the end of the
Bonus Period.


9

--------------------------------------------------------------------------------




6.3    Payment of Award. The amount of the Bonus Award to be paid pursuant to
this Section 6 to a Participant shall be paid in one lump sum cash payment by
the Employer. If the Participant dies before payment of the Bonus Award, the
Bonus Award, to the extent still payable, shall be paid to the Participant’s
Beneficiary.
6.4    Taxes; Withholding. To the extent required by law, the Employer shall
withhold from all Distributions made hereunder any amount required to be
withheld by Federal and state or local government or other applicable laws. Each
Participant shall be responsible for satisfying in cash or cash equivalent
acceptable to the Committee any income and employment tax withholdings
applicable to any Distribution to the Participant under the Plan.
7.    CHANGE IN CONTROL
7.1    Effect of Change in Control. If a Change in Control occurs, subject to
Section 9.11 of the Plan, (i) Bonus Awards with respect to any Bonus Period that
ended prior to the Change in Control shall be determined based on actual
business results achieved for the Bonus Period and (ii) Bonus Awards with
respect to the Bonus Period in which the Change in Control occurs shall be
determined assuming the achievement of each applicable Corporate Performance
Objective or level of Corporate Performance Objective at the target level of
achievement for the Bonus Period, except that (i) the Bonus Award for the Bonus
Period that includes the Change in Control shall be based solely upon the
Participant’s Compensation for that Bonus Period through the date of the Change
in Control and (ii) in case of Bonus Awards for any completed Bonus Period and
the Bonus Period in which the Change in Control occurs, (A) the Committee shall
not exercise any discretion to decrease the Participant's Preliminary Bonus
Award and (B) the Participant need no longer remain employed with Newell and its
Affiliates on or after the Change in Control. After a Change in Control, Bonus
Awards for any completed Bonus Period shall be paid at the normal time of the
bonus payout but in no event later than the 15th day of the third month
following the end of the Bonus Period. Bonus Awards for the Bonus Period that
includes the Change in Control shall be paid no later than the 15th day of the
third month following the date of the Change in Control.
8.    TERMINATION OF EMPLOYMENT
8.1    Payment after Death, Disability and Retirement. If before a Change in
Control occurs the Participant’s employment with all Employers is terminated
during the Bonus Period on account of the Participant's death, Disability or
Retirement, subject to Section 9.11 of the Plan, the Participant shall be
entitled to receive for the Bonus Period that includes the date of the
Participant’s death, Disability or Retirement, the Bonus Award that would result
based on actual business results for the entire Bonus Period, taking into
account the Corporate Performance Objectives and levels of Corporate Performance
Objectives achieved during the Bonus Period, calculated on the same basis as
other similarly-situated Participants, except that the Bonus Award for that
Bonus Period shall be based solely upon the Participant’s Compensation for that
Bonus Period through the time of Participant’s death, Disability or Retirement.
Each Participant described herein also shall be entitled to receive any Bonus
Award payable for any Bonus Period that ended before the Participant’s death,
Disability or Retirement, on the same basis as the Bonus Award for the Bonus
Period that includes the date of the Participant’s death, Disability or
Retirement. Such Bonus Awards shall be paid at


10

--------------------------------------------------------------------------------




the normal time of the bonus payout as if the Participant had remained employed
but in no event later than the 15th day of the third month following the end of
the Bonus Period.
8.2    Payment after Termination of Employment Other Than on Account of Death,
Disability or Retirement. If before a Change in Control occurs the Participant’s
employment with all Employers is terminated during the Bonus Period other than
on account of the Participant's death, Disability or Retirement, subject to
Section 9.11 of the Plan, the Participant shall not be entitled to receive a
Bonus Award for the Bonus Period that includes the termination of the
Participant’s employment other than on account of the Participant’s death,
Disability or Retirement, unless the Committee specifically approves otherwise.
The Committee has the discretion to pay the Participant’s Bonus Award that would
result based on actual business results for the entire Bonus Period (based
solely upon the Participant’s Compensation for that Bonus Period through the
time of Participant’s termination of employment), or any portion thereof,
notwithstanding the termination of the Participant’s employment during the Bonus
Period other than on account of the Participant’s death, Disability or
Retirement.
9.    MISCELLANEOUS
9.1    Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests, or
other claim in any property or assets of the Employer. Any and all assets shall
remain general, unpledged, unrestricted assets of the Employer. The Employer’s
obligation under the Plan shall be that of an unfunded and unsecured promise to
pay cash in the future, and there shall be no obligation to establish any fund,
any security or any other restricted asset in order to provide for the payment
of amounts under the Plan.
9.2    Obligations to the Employer. If a Participant becomes entitled to a
Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to any Employer, then the Employer may offset such amounts owing
to it or any other Employer against the amount of any Distribution. Such
determination shall be made by the Committee. Any election by the Committee not
to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.
9.3    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of a Distribution, prior to actual Distribution, shall be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall it be
transferable by operation of law in the event of the Participant’s or any other
persons bankruptcy or insolvency, except as set forth in Section 9.2 above.
9.4    Employment or Future Pay or Compensation Not Guaranteed. Nothing
contained in this Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant or any former Participant
any right to be retained in the employ of an Employer


11

--------------------------------------------------------------------------------




or receive or continue to receive any rate of pay or other compensation, nor
shall it interfere in any way with the right of an Employer to terminate the
Participant’s employment at any time without assigning a reason therefore.
9.5    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
9.6    Captions. The captions to the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
9.7    Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Delaware.
9.8    Validity. In the event any provision of the Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
9.9    Notice. Any notice or filing required or permitted to be given to the
Committee shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of Newell, directed to the
attention of the Committee. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.
9.10    Compliance. No Distribution shall be made hereunder except in compliance
with all applicable laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement with any stock exchange to
which Newell is a party, and the rules of all domestic stock exchanges on which
Newell’s shares of capital stock may be listed. The Committee shall have the
right to rely on an opinion of its or Newell’s counsel as to such compliance. No
Distribution shall be made hereunder unless the Employer has obtained such
consent or approval as the Employer may deem advisable from regulatory bodies
having jurisdiction over such matters.
9.11    Other Agreements; No Duplicate Payments. To the extent the Participant
and the Employer are parties to any other agreements or arrangements relating to
the Participant’s employment that provide for payment(s) of any bonuses under
this Plan on termination of employment, change in control or otherwise, this
Plan and such other agreements or arrangements shall be construed and
interpreted so that (i) the Bonus Awards and Distributions payable under the
Plan and such other agreements or arrangements are only paid once; it being the
intent of this Plan not to provide the Participant any duplicative payments of
Bonus Awards, but that (ii) the Participant shall be entitled to receive the
full benefits of both the Plan and such other agreements or arrangements; it
being the intent of Newell and its Affiliates to provide the Participant with
the benefits of such other agreements or arrangements. To the extent a
Participant is entitled to a bonus payment calculated under this Plan and under
any other agreement or arrangement, which would result in a duplicative payment
of the Bonus Award or Distribution, no Bonus Award or Distribution will be
payable hereunder if the payment under the other agreement or arrangement is not
reduced by any duplicative payment under this Plan. To the extent a Participant
is entitled to a bonus payment or portion thereof calculated under this Plan
under any other agreement or arrangement, which


12

--------------------------------------------------------------------------------




bonus payment or portion thereof is not otherwise payable under this Plan, the
terms of such other agreement or arrangement shall control and be given effect.
9.12    Confidentiality. The terms and conditions of this Plan and the
Participant’s participation hereunder shall remain strictly confidential. The
Participant may not discuss or disclose any terms of this Plan or its benefits
with anyone except for Participant’s attorneys, accountants and immediate family
members who shall be instructed to maintain the confidentiality agreed to under
this Plan, except as may be required by law.
9.13    Temporary Leaves of Absence. The Committee in its sole discretion may
decide to what extent leaves of absence for government or military service,
illness, temporary disability or other reasons shall, or shall not be, deemed an
interruption or termination of employment.
9.14    Compensation Recoupment Policy. Notwithstanding any other provision of
this Plan, any Bonus Award received by the Participant and/or cash paid
hereunder, shall be subject to potential cancellation, recoupment, rescission,
paycheck or other action in accordance with the terms of any Compensation
Recoupment Policy Newell may adopt, and as it may be amended from time to time.
By acceptance of the Bonus Award, the Participant agrees and consents to
Newell’s application, implementation and enforcement of (a) any such
Compensation Recoupment Policy or any similar policy established by Newell or
any Affiliate that may apply to the Participant and (b) any provision of
applicable law relating to cancellation, rescission, payback or recoupment of
compensation, and expressly agrees that Newell may take such actions as are
necessary to effectuate the Compensation Recoupment Policy, any similar policy
(as applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Plan and the Compensation Recoupment Policy or any similar policy conflict, then
the terms of such policy shall prevail.
10.    AMENDMENT AND TERMINATION OF THE PLAN
10.1    Amendment. Except as set forth in Section 10.3 below, the Committee in
its sole discretion may at any time amend the Plan in whole or in part.
10.2    Termination of the Plan.
(a)    Employer’s Right to Terminate. Except as set forth in Section 10.3 below,
the Committee may at any time terminate the Plan, if it determines in good faith
that the continuation of the Plan is not in the best interest of Newell and its
shareholders. No such termination of the Plan shall reduce any Distributions
already made.
(b)    Payments upon Termination of the Plan. Upon the termination of the Plan
under this Section 10.2, Awards for future Bonus Periods shall not be made. With
respect to the Bonus Period in which such termination takes place, the Employer
will pay to each Participant the Participant’s Bonus Award, if any, for such
Bonus Period, less any applicable withholdings, only to the extent the Committee
provides for any such payments on termination of the Plan (in which case all
such payments will be made no later than the 15th day of the third month
following the end of the Bonus Period that includes the effective date of
termination of the Plan).


13

--------------------------------------------------------------------------------




10.3    Amendment or Termination after a Change in Control. Notwithstanding any
other provision of the Plan, the Committee may not amend or terminate the Plan
in whole or in part, or change eligibility for participation in the Plan, on or
after a Change in Control to the extent any such amendment or termination, or
change in eligibility for participation in the Plan, would adversely affect the
Participants’ rights hereunder or result in Bonus Awards not being paid
consistent with the terms of the Plan in effect prior to such amendment or
termination for the Bonus Period in which the amendment or termination of the
Plan takes place and any prior Bonus Period.
11.    COMPLIANCE WITH SECTION 409A
11.1    Tax Compliance. This Plan is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith. The Committee may at any time amend, suspend or
terminate this Plan, or any payments to be made hereunder, as necessary to be
exempt from Section 409A of the Code. Notwithstanding the preceding, no Employer
shall be liable to any Employee or any other person if the Internal Revenue
Service or any court or other authority having jurisdiction over such matter
determines for any reason that any Bonus Award or Distribution to be made under
this Plan is subject to taxes, penalties or interest as a result of failing to
comply with Section 409A of the Code. The Distributions under the Plan are
intended to satisfy the exemption from Section 409A of the Code for “short-term
deferrals.”
12.    CLAIMS PROCEDURES
12.1    Filing of Claim. If a Participant becomes entitled to a Bonus Award or a
Distribution has otherwise become payable, and the Participant has not received
the benefits to which the Participant believes he is entitled under such Bonus
Award or Distribution, then the Participant must submit a written claim for such
benefits to the Committee within ninety (90) days of the date the Bonus Award
would have become payable (assuming the Participant is entitled to the Bonus
Award) or the claim will be forever barred.
12.2    Appeal of Claim. If a claim of a Participant is wholly or partially
denied, the Participant or his duly authorized representative may appeal the
denial of the claim to the Committee. Such appeal must be made at any time
within thirty (30) days after the Participant receives written notice from the
Committee of the denial of the claim. In connection therewith, the Participant
or his duly authorized representative may request a review of the denied claim,
may review pertinent documents and may submit issues and comments in writing.
Upon receipt of an appeal, the Committee shall make a decision with respect to
the appeal and, not later than sixty (60) days after receipt of such request for
review, shall furnish the Participant with a decision on review in writing,
including the specific reasons for the decision, as well as specific references
to the pertinent provisions of the Plan upon which the decision is based.
Notwithstanding the foregoing, if the Committee has not rendered a decision on
appeal within sixty (60) days after receipt of such request for review, the
Participant’s appeal shall be deemed to have been denied upon the expiration of
the sixty (60)-day review period.
12.3    Final Authority. The Committee has discretionary and final authority
under the Plan to determine the validity of any claim. Accordingly, any decision
the Committee makes on the


14

--------------------------------------------------------------------------------




Participant’s appeal shall be final and binding on all parties. If a Participant
disagrees with the Committee’s final decision, the Participant may bring suit,
but only after the claim on appeal has been denied or deemed denied. Any such
lawsuit must be filed within ninety (90) days of the Committee’s denial (or
deemed denial) of the Participant’s claim or the claim will be forever barred.
13.    COMPLIANCE WITH SECTION 162(M)
13.1    Section 162(m) Compliance. It is the intent of Newell that the Plan and
any Bonus Awards payable under the Plan to Participants who are or may become
persons whose compensation is subject to Section 162(m) of the Code and that are
intended to constitute qualified performance-based compensation satisfy any
applicable requirements of Section 162(m) of the Code to qualify as qualified
performance-based compensation. Any provision, application or interpretation of
the Plan inconsistent with this intent shall be disregarded or deemed to be
amended to the extent necessary to conform to such requirements. Bonus Awards
for Covered Employees may only become payable if the applicable Corporate
Performance Objectives or levels of Corporate Performance Objectives with
respect to the Participants’ Maximum Bonus Awards are achieved for the Bonus
Period. No Bonus Awards for Covered Employees may become payable if the
applicable threshold levels of the Corporate Performance Objectives or levels of
Corporate Performance Objectives with respect to the Participants’ Maximum Bonus
Awards are not achieved for the Bonus Period, and the Maximum Bonus Award that
can become payable to any Participant who is a Covered Employee for any Bonus
Period is based on the applicable levels of the Corporate Performance Objectives
or levels of Corporate Performance Objectives that are achieved with respect to
the Participants’ Maximum Bonus Awards for the Bonus Period. Any Maximum Bonus
Award that may become payable to a Covered Employee that is only nominally or
partially contingent on achieving the Corporate Performance Objectives or levels
of Corporate Performance Objectives with respect to such Maximum Bonus Awards
may not be awarded under the Plan. However, an Employer may pay a bonus, or
other types of compensation, inside or outside the Plan, which may or may not be
deductible under Section 162(m) of the Code. In no event, however, may any
Covered Employee be entitled to a Maximum Bonus Award under the Plan under two
arrangements, where payment of the other bonus that is not intended to be
qualified performance-based compensation is contingent upon the failure to meet
the Corporate Performance Objectives or levels of Corporate Performance
Objectives with respect to the Participant upon which the Participant’s Maximum
Bonus Award is based. The provisions of the Plan may be bifurcated by the
Committee at any time, so that certain provisions of the Plan required in order
to satisfy the requirements of Section 162(m) of the Code are only applicable to
Covered Employees whose compensation is subject to 162(m) of the Code.






15